DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that claims 10 and 11 are incorporated thereto claim 1, and thus it would not be burdensome to the Office to Examine all of the claims together.  This is not found persuasive because the search required for Group II is not required in examining the invention of Group I.  Thus, an additional undue burden is present.
Further, Applicant argues that no Unity of Invention objection under PCT rule 13.1 and 13.2 was raised during the International PCT Examination.  This is not found persuasive as a finding of lack of Unity of Invention can be found at any stage of the PCT Examination, including in the National stage, as is the case here.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inui et al. (US 20130182324).
	In ¶’s 23 and 24, Inui et al. teach an aqueous polymer dispersion comprising a polymer, wherein the polymer comprises from 0.6% to 5% by weight of structural units of a polymerizable surfactant consultant with the structure of the present formula, exemplified by commercial polymerizable alkyl phenyl ether surfactants (66-69), with from 0.005% to 0.2% by weight of structural units of an ethylenically unsaturated monomer carrying at least one alkoxysilane functionality (¶ 60 and 63) and up to 39% by weight of structural units of a styrene monomer; wherein the Tg of the polymer is as much as 0oC .
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0257837) in view of Ogasawara et al. (US 2014/0323753).
In ¶s 5, 6, 17 and 19, Zhang et al. teach a composition comprising an aqueous polymer dispersion comprising a polymer from at least 35% styrene monomers with 0.1 to 3 % by weight of ethylenically unsaturated alkoxysilane monomers, using 0.1 to 6% ethylenically unsaturated surfactant monomers (¶ 23).
	Zhang et al. differ from the claimed invention in that they do not specify a compound of the present formula (I) as their ethylenically unsaturated surfactant monomers.  However, it is known in the art to use a compound of the present formula (I) as the emulsifier in such emulsion polymerizations, for the purpose of achieving greater emulsion stability, reducing foaming, and improving water resistance and adhesiveness in the final product, such as taught by Ogasawara et al. (See ¶ 8-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the emulsifiers of Ogasawara et al., which are compounds consistent with the present formula (I), as the emulsifiers in the emulsion polymerizations of Zhang et al., in order to obtain the advantages taught by Ogasawara et al., motivated by a reasonable expectation of success.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0280905) in view of Zhang et al. (US 2016/0257837).
	In ¶’s 22, 54, 104, 151-154 and Tables  2 and 3, Zhang et al. (‘905) teach an aqueous polymer dispersion for coatings comprising an emulsion polymer, wherein the polymer is prepared from ethyl acrylate (141 g), styrene (24 g), methyl methacrylate (33 g) and acrylic acid (2 g); a polymerizable surfactant exemplified by Hitenol AR 1025 (16 g), which is consistent with formula (I).
	Zhang et al. (‘905) differ from the claimed invention in that it does not disclose the alkoxysilane ethylenically unsaturated monomer.  However, Zhang et al. (‘837) teach an aqueous polymer dispersion comprising 0.1 to 3 % by weight of the ethylenically unsaturated silane monomers, like 3-acryloyl-(alkoxy)silanes, 3- methacryloyloxypropyltri-( alkoxy)silanes, vinylalkyldialkoxysilanes and vinyltrialkoxy-
	Therefore, it would have been obvious to one having ordinary skill in the art to add the ethylenically unsaturated alkoxysilane monomers in the polymer of Zhang et al. (‘905), based on the teachings of Zhang et al. (‘837), motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE